Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiners Amendment

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	This application is in condition for allowance except for the presence of claim13-16 directed to a non-elected invention without traverse.  Accordingly, claims 13-16 have been cancelled.

Reasons for allowance

3.	Claims 1-3, 5-12 and 17-18 are allowed and renumbered as claims 1-13.  Applicant has cancelled claim 4.  Claims 13-16 have been cancelled by Examiner’s Amendment.



4.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited decorative film further including where the colored layer is viewable through the cholesteric liquid crystal layer and where a protective layer contains at least one resin selected from the group consisting of a siloxane resin having voids, a fluororesin, and a urethane resin.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781